:OURT Or APPilALS DiV
                                                                             STATE OF V/ASHiNGTOr

                                                                            2013 APR 22 AH 8:5b

      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON



In re the Marriage of:                                    No. 66478-6-1


ESSE M. WOLF,                                             DIVISION ONE


                      Appellant,

              and


DAVID L. WOLF,                                            UNPUBLISHED


                      Respondent.                         FILED: April 22. 2013




       Cox, J.— Esse Wolf appeals the trial court orders dissolving her marriage

to David Wolf and providing for the care and support of their child. Because her

briefs and the incomplete record on appeal are substantial obstacles to our

review of her appeal, and for the additional reasons set forth below, we affirm.

       The parties signed a written prenuptial agreement1 in September 2005
and married in March 2006. They had one child in September 2008 and

separated in June 2009. The trial court entered various temporary orders,

including a restraining order based on Esse's allegations of domestic violence by

David.2 After a five-day trial in October and November 2010, the trial court made

a comprehensive oral ruling on November 3. On November 30, 2010, the trial

court entered final orders incorporating its oral ruling by reference and attaching



       1The prenuptial agreement does not appear in the record on appeal.
       2These orders do not appear in the record on appeal.
No. 66478-6-1/2



a transcript of that ruling as an exhibit to its Findings of Fact and Conclusions of

Law.


       The trial court found David to be a credible witness but found Esse to be a

"persistent and calculated liar." The court also found that Esse's actions after the

parties' separation "prevented this Court from making proper disposition of the

community property." The trial court determined that Esse's share of the

community property would consist of the property she took or sold in violation of

the trial court's order entered at the parties' separation. The trial court

determined that the prenuptial agreement was enforceable, and awarded David

his separate property as well as a judgment against Esse for certain distributions

of David's separate property she received during the separation. Despite the

language in the prenuptial agreement precluding any award of maintenance, the

court ordered David to pay Esse undifferentiated family support for two years "in

light of the evidence regarding the Husband's resources and the Wife's lack of

income other than what she receives from the Husband."

       The trial court also dissolved the protection order, finding Esse's testimony

regarding the underlying incident "ludicrous" and a "lie." The trial court ordered

the couple's child to reside a majority of the time with Esse, but allowed for time

with David Thursday through Monday every other week. The trial court did not

impose geographic restrictions despite the fact that Esse lives in Spokane

County and David lives near the Washington Coast.

        Esse appeals.
No. 66478-6-1/3


       The law does not distinguish between litigants who elect to proceed pro se

and those who seek assistance of counsel.3 Both must comply with applicable
procedural rules, and failure to do so may preclude review.4 This court generally

will not consider arguments that are unsupported by pertinent authority,

references to the record, or meaningful analysis.5 It is also the appellant's
burden to provide a record sufficient to review the issues raised on appeal.6
       With few exceptions, Esse has failed to comply with these requirements.

She has not provided any transcripts of the five-day trial and has designated no

trial exhibits for review. She lists 25 assignments of error, only 18 of which refer

to a particular paragraph or section of the orders in the record. But Esse has

attached to her briefing 34 "exhibits," the majority of which do not appear in the

clerk's papers, were not considered by the trial court, or involve matters occurring

after trial. Referring to these exhibits rather than the clerk's papers, Esse

devotes her entire "argument" in her opening brief to a discussion of David's

credibility. Esse's briefing contains no citation to authority, no discussion of the

applicable standard of review, and no meaningful legal analysis. In sum, these

deficiencies are substantial obstacles to our consideration of Esse's appeal.

Nevertheless, to the extent possible, we have addressed the essence of her

claims.



          3 In re Marriage of Olson, 69 Wn. App. 621, 626, 850 P.2d 527 (1993).
          4Id. at 626; State v. Marintorres, 93 Wn. App. 442, 452, 969 P.2d 501 (1999).
          5 Cowiche Canvon Conservancy v. Boslev. 118 Wn.2d 801, 809, 828 P.2d 549 (1992)
(arguments not supported by authority); State v. Elliott, 114 Wn.2d 6, 15, 785 P.2d 440 (1990)
(insufficient argument); Saunders v. Lloyd's ofLondon. 113 Wn.2d 330, 345, 779 P.2d 249 (1989)
(issues unsupported by adequate argument and authority); State v. Camarillo, 54Wn. App. 821,
829, 776 P.2d 176(1989) (no references to the record), affd, 115Wn.2d60, 794 P.2d 850
(1990); RAP 10.3(a).
          6 Story v. Shelter Bay Co.. 52 Wn. App. 334, 345, 760 P.2d 368 (1988).
No. 66478-6-1/4


       Esse first complains about matters occurring at trial that we cannot review

without a proper and complete record of the trial proceedings. Esse also claims

that David's attorney included incorrect and unnecessary provisions when

drafting the final orders, but she does not identify or establish any particular error.

       Esse next challenges the trial court's decision to dissolve the protection

order restraining David from contacting her and placing restrictions on his time

with their daughter. Whether to grant, modify, renew, or terminate a protection

order is a matter ofjudicial discretion.7 Thus, the trial court's decision "will not be
disturbed on review except on a clear showing of abuse of discretion, that is,

discretion manifestly unreasonable, or exercised on untenable grounds, or for

untenable reasons."8

        Esse assigns error to the following finding in the trial court's oral ruling:
               On thorough review, Esse's testimony on the fruit stand
        incident is ludicrous. David never threw the fruit stand at her
        and it never came anywhere near [their child], but Esse took this
        lie, magnified it, and it became the foundation upon which the
        extreme restrictions on visitation by David with [their child] were
        imposed.[9]
To demonstrate the claimed error, Esse refers to her own transcription of certain

voicemail messages from David around the time ofthe incident. However, Esse
does not claim or establish that the voicemail recordings or her transcript were

admitted at trial or considered by the trial court. In order to properly challenge
findings of fact on appeal, Esse must demonstrate "why specific findings of the
trial court are not supported by the evidence and [must] cite to the record to

         7 In re Marriage of Freeman, 169 Wn.2d 664, 671, 239 P.3d 557 (2010); RCW
 26.50.060(1), (2), (3); RCW 26.50.130(1).
         8 State ex rel. Carroll v. Junker, 79 Wn.2d 12, 26, 482 P.2d 775 (1971).
         9 Clerk's Papers at 39.
No. 66478-6-1/5


support that argument."10 Because Esse has failed to properly support her claim
of error with argument based on evidence in the trial record, the challenged

finding must be treated as a verity. Considering the fact that the trial court did

not believe Esse's version of events leading to the original issuance of the

protection order, we conclude that the court's decision to dissolve the protection

order was not an abuse of discretion.

       Esse next claims that the trial court failed to properly divide all the parties'

property and debt. RCW 26.09.080 authorizes trial courts to dispose of marital

property in whatever manner "shall appear just and equitable after considering all

relevant factors . . . ." Relevant factors include the duration of the marriage, the

economic circumstances of the parties, the need for maintenance, and the

dissipation or wasting of marital assets.11 The trial court is in the best position to
determine what is fair and equitable and has broad discretion in distributing the

property and liabilities in dissolution proceedings.12 We will not reverse a trial
court's property distribution on appeal absent a showing of manifest abuse of

discretion.13

        Again, Esse's failure to provide the complete record or properly support

her factual challenges substantially prevent our review of her claims. The trial

        10 In re Estate of Lint. i^Wn?HRifl 53? QS7 P ?d 755 M998V In re Estate of Palmer.
145 Wn. App. 249, 264-65, 187 P.3d 758 (2008).
       11 RCW 26.09.080; In re Marriage of Williams. 84 Wn. App. 263, 267-71, 927 P.2d 679
(1996) (courts consider duration ofmarriage, parties' financial resources, ability to meet their
needs independently, and conduct depleting marital assets); In re Marriage ofWallace, 111 Wn.
App. 697, 708, 45 P.3d 1131 (2002) (trial court may consider party's waste ofassets); ln_re
Marriage of Steadman, 63 Wn. App. 523, 528, 821 P.2d 59 (1991) (trial court may consider one
spouse's "gross fiscal improvidence" or"squandering of marital assets"); In re Marriage of Rink,
18Wn. App. 549, 553, 571 P.2d 210 (1977) (court may consider maintenance in dividing
property).
        12 In re Marriage of Brewer. 137 Wn.2d 756, 769, 976 P.2d 102 (1999).
        13 Id.
No. 66478-6-1/6



court found that (1) the parties signed an enforceable prenuptial agreement

listing the separate property of each party; (2) David had substantial separate

property; (3) Esse had little separate property; (4) the community property

consisted of personal property and vehicles purchased with David's separate

property and gifted to the community; (5) Esse violated orders entered at the

parties' separation regarding maintenance and disposition of certain property; (6)

Esse received $35,000 from the sale of David's separate property after the

parties' separation in violation of the prenuptial agreement; (7) the prenuptial

agreement prohibits any award of maintenance; and (8) Esse had no income

other than what she received from David. We conclude that these findings

adequately support the court's division of the property.

       Esse also assigns error to the provisions of the parenting plan allowing

David residential time with their child without the restrictions recommended by

the parenting evaluator. We review a trial court's parenting plan for an abuse of
discretion.14 Esse fails to demonstrate any abuse of discretion in the trial court's

decision. The trial court found that the parenting evaluator relied on Esse's

statements and the existing protection orders to make her recommendations.

However, the trial court found that Esse was not credible and "[t]he imposition of

supervised visitation in this case was completely unnecessary and unwarranted."
In light ofthese findings, Esse fails to demonstrate any abuse ofdiscretion in the
trial court's decision to allow David unrestricted residential time.

       Finally, Esse claims that the trial court made various errors in the order of
child support and worksheets. Because the substance of these claims involve

       14 In re Marriage of Kovacs, 121 Wn.2d 795, 801, 854 P.2d 629 (1993).
No. 66478-6-1/7


events that may occur in the future or that occurred after the November 30, 2010

entry of the orders before this court on appeal, we do not address them.

      We affirm.


                                                         6u?(J>
WE CONCUR:




        ^W^/                                       rrv